               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
FRANKLIN LOPEZ and EDWIN                 :    Civil No. 1:18-cv-1592
LOPEZ,                                   :
                                         :
                   Petitioners,          :
                                         :
            v.                           :
                                         :
CLAIR DOLL, et al.,                      :
                                         :
                   Respondents.          :   Judge Sylvia H. Rambo

                                   ORDER

      Before the court is a report and recommendation filed by the magistrate

judge in which he recommends that Petitioners’ petition for an individualized bond

hearing be granted. Upon consideration of the reasoning set forth in the report and

recommendation as well as the case of Guerrero-Sanchez v. Warden York Cty.

Prison, No. 16-4134, 2018 WL 4608970 (3d Cir. Sept. 26, 2018), IT IS HEREBY

ORDERED as follows:

      1) The report and recommendation is ADOPTED.

      2) Franklin Lopez and Edwin Lopez shall be given an individualized
         bond hearing before an immigration judge within 21 days of this
         order.

                                                 s/Sylvia H. Rambo
                                                 SYLVIA H. RAMBO
                                                 United States District Judge

Dated: October 11, 2018
